Tom Glaze, Judge. The appellant, William Hunter, appeals from the decision of the Board of Review affirming a determination that he was disqualified for benefits under the Employment Security Act because he had voluntarily terminated his employment without good cause connected with the work. Appellant had been an employee of Sears for a period of four years when he resigned on March 31t 1980. On that date, Hunter informed his supervisor that he intended to run for public office and inquired as to how long he would be permitted to work for Sears. His supervisor contacted the Sears regional office concerning Hunter’s plans to run for public office and the supervisor later informed Hunter that if he became a candidate for office he would have to resign immediately and would not be granted a leave of absence to campaign. Hunter then prepared and submitted his resignation on a printed form and filed as a candidate for county judge later that day. Sears has an unwritten but commonly known policy that any employee who desires to seek public office cannot continue in its employ. Hunter was fully aware of the policy and testified that he had decided not to become a candidate two years previously because of that rule. After resigning his employment, Hunter filed a claim for unemployment benefits stating that he had quit his job but had been forced to do so. The Agency determined that he was not entitled to benefits because he had quit his job without good cause connected with the work pursuant to Ark. Stat. Ann. § 81-1106 (a) (Supp. 1979). This determination was affirmed by the Appeal Tribunal and the Board of Review. Appellant appeals the Board’s decision to deny benefits, urging that his termination was not brought about by any misconduct but because of a worthy purpose to seek new employment in political office. The Board responds that Hunter resigned because of personal reasons and additionally contends that Hunter’s petition for review should be dismissed for failure to abstract the record as required by Rule 9 (d) of the Rules of the Supreme Court and Court of Appeals. We first consider the Board’s Rule 9 argument. While it is true that Hunter’s brief did not meet the requirements of that rule, we hold that it was not required to do so. Our Rule 7 (a) requires the filing of briefs in all civil cases. We have not heretofore treated petitions for review from the decisions of the Board of Review as cases in which briefs are required. It is rare when appellants in unemployment benefit cases are represented by counsel. It is even rarer when we are furnished anything other than a transcript of the proceedings on appeal. We have not treated unemployment benefit cases the same as other civil cases under our Appellate Rules. Accordingly, we hold that appellant is not required to abstract the record under Rules 7 or 9 of this court since this appeal involves an unemployment benefit case. Next, we consider the case on appeal on its merits and the one issue raised by appellant. In so doing, we must affirm the Board’s decision unless we find that its determination is not supported by substantial evidence. Moreover, we are also guided by the rule that we must give the successful party below the benefit of every inference that can be drawn from the testimony. Here, we must view the testimony in the light most favorable to the Board of Review. Harris v. Daniels, 263 Ark. 897, 567 S.W. 2d 954 (1978). In reviewing the evidence before us in accordance with these legal principles, we conclude that the determination of the Board of Review must be affirmed. Hunter admitted that he was fully aware of the employer’s policy and knew that if he elected to run for public office he would be asked to resign. He had declined to seek office two years earlier because of the same policy. Hunter does not challenge the fundamental soundness of the Sears policy and we do not consider that issue. The Board of Review found from the evidence that he initiated his separation by announcing his intent to act contrary to that policy and although his job would have been available to him otherwise, he chose to submit a written resignation when the employer denied his request for a leave of absence. The Board further found that Hunter resigned voluntarily and, of his own free will, made his choice to give up his job for the purpose of seeking public office. There was substantial evidence to support those findings. No matter how worthy his purpose might be held to be, it was a personal consideration and his resignation did not result from working conditions or other good cause connected with the work. Affirmed. Mayfield, C.J., concurs. Cloninger and Cooper, JJ., dissent.